Citation Nr: 1443021	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the matters remaining on appeal were previously addressed as a single issue, at the June 2014 hearing the Board found they were more appropriately addressed as separate issues.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in June 2010.

In statements and testimony in support of her claim the Veteran asserted that she has present left foot and ankle disorders as a result of active service.  Service treatment records show she was treated for left foot pain in November 1981, for a twisted left ankle in October 1988, and for bilateral plantar warts in April 1992 and July 1992.  VA treatment records dated in July 2014 noted the Veteran reported having had multiple instances of injuries/re-injuries of the left foot and ankle during active service, and that it was at least as likely as not that her left plantar fasciitis and ankle pain began in service.  The rationale for the opinion was based upon flat feet, excessive pronation and a subluxed subtalar joint, and medial and lateral ankle strains.  

The Board notes, however, that the July 2014 VA podiatrist is not shown to have reviewed evidence associated with the Veteran's claim for Social Security Administration (SSA) benefits noting left foot treatment after an April 2005 motor vehicle accident (MVA) and for left ankle strain after a June 2007 accident.  There is also a question as to what, if any disability has been diagnosed with respect to the left foot and ankle.  Notably, left ankle "pain" in and of itself is not a disability for VA purposes.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Reference is also made to the findings of a 2011 VA examination that determined that there was no disability of the left foot.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any disability of the left foot and left ankle.  The examiner should be asked to:

a. Identity/diagnose any current disability of the left foot and ankle or any disability that has existed since the pendency of the appeal.  The source of the Veteran's left ankle pain should be identified, if possible.

b. For each identified disability of the left foot, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to her active service or any service connected disability.  

c. For each identified disability of the left ankle, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to her active service or any service connected disability.  

The examiner must address all relevant evidence of record, including service treatment reports dated in November 1981, October 1988, April 1992, and July 1992 and SSA reports noting left foot and ankle pain in April 2005 and June 2007.  The examiner should reconcile his or her findings with the 2011 VA examination report and 2014 opinion.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

